GOLD BANK

Employment Agreement

          THIS EMPLOYMENT AGREEMENT (the "Agreement') is made and entered into
effective as of the 18th day of April 2002 (the "Effective Date"), by and
between Jerry L. Neff (referred to herein as "Employee") and Gold Bank, formerly
know as American Bank (referred to herein as "Employer").

          WITNESSETH:

          1.  Employment. Employer has previously been providing employment for
Employee pursuant to an Employment Agreement dated April 18, 2000 (the "Prior
Agreement"). The Prior agreement terminated by its terms as of the Effective
Date, and this Agreement will memorialize the terms upon which Employer will
employ Employee to provide services in an executive position on behalf of
Employer.

          2. Term. This Agreement is effective as of the Effective Date and
shall continue for a period of two (2) years or until terminated as hereinafter
provided. This Agreement will automatically be renewed for successive two (2)
year periods on each anniversary date of the Effective Date subject always to
the termination provisions provided hereinafter.

          3. Compensation and Fringe Benefits. Employee shall continue to
receive base compensation from Employer payable in periodic installments at the
same time other employees of Employer are paid. Employee's compensation shall be
subject to review not less often than annually.

          Employee shall also participate in fringe benefit programs as
maintained from time to time by Employer in accordance with the terms of such
plans. Employee acknowledges that such plans may be modified or terminated from
time to time at the discretion of the Board of Directors of Employer.

          The Employer shall provide the Employee with a leased automobile at a
cost not to exceed $500 per month.

          This paragraph 3. includes and defines all compensation which will be
paid Employee under this Agreement, except for compensation provided for in
paragraph 6., below.

          4. Duties; Extent of Services. Employee will continue to discharge his
duties on behalf of Employer consistent with the way those duties have
previously been discharged by Employee prior to the date hereof. In addition,
Employee will perform such other duties as assigned to him by the Board of
Directors of Employer. Employee shall provide such services on a full-time basis
and agrees to devote his full time, attention and efforts to the performance of
his duties hereunder. During the term of this Agreement, Employee agrees not to
engage in any other business activity, which would be in conflict with the
performance of his duties on behalf of Employer.

--------------------------------------------------------------------------------



          5.  Expenses. Employee's reasonable business expenses shall be
reimbursed by Employer subject to any expense reimbursement policies maintained
by Employer.

          6. Termination. Either party hereto may terminate this Agreement
without cause by giving thirty (30) days written notice to the other party. Such
notice need not specify a reason for such termination, but must be given in
accordance with the terms of this Agreement not less than thirty (30) days prior
to the effective date of termination. The Employee may terminate this Agreement
at any time during the term of this Agreement with thirty (30) days prior
notice, subject to the Employee's covenant not to solicit customers of Employer
or employees of Employer, as provided in paragraph 8., below.

          Further, the Employer may terminate this Agreement for "cause" without
notice. "Cause" shall be deemed to exist if (i) Employee dies during the term of
employment hereunder; (ii) Employee is convicted of a felony or misdemeanor
which materially injures the business reputation of the Employer (in the sole
and absolute discretion of the Employer); (iii) Employee breaches any material
terms of this Agreement and fails to cure same within thirty (30) days of the
receipt of notice from Employer specifying the alleged breach and steps required
to cure same; or (iv) Employee fails to adequately perform his employment duties
on behalf of Employer and fails to cure same within thirty (30) days of receipt
of written notice specifying the steps necessary to cure such inadequate
performance of duties.

          Except as set forth in this paragraph and the remaining paragraphs of
this Paragraph 6., in the event of the termination of Employee's employment,
Employee shall receive compensation through the effective date of termination of
employment and shall be entitled to no further compensation or benefits
thereafter except as provided by law. However, it is understood and agreed that
if this Agreement is terminated by Employer other than for "cause" (as
hereinabove defined) at any time during the term of this Agreement, Employer
will pay the base compensation then in effect until the effective date of
termination, and a lump sum payment in an amount equal to twelve (12) months'
base compensation based upon the average of the two then most recent years'
annual base compensation. However, if (i) Employee voluntarily terminates this
Agreement at any time or (ii) Employer terminates this Agreement for "cause" (as
hereinabove defined) at any time during the term of this Agreement, no
continuing payments relating to any period after the effective date of
termination will be made and Employee shall receive compensation and benefits
only through the effective date of termination of this Agreement.

          7.  Covenant Not to Disclose Confidential Information

          Employee signed the Gold Banc Employee Confidentiality Agreement
("Confidentiality Agreement") as of the 16th day of February 2001. Employee
acknowledges that Employer is an affiliate of Gold Banc Corporation, Inc. as
contemplated by that Confidentiality Agreement. Employer and Employee agree that
said Confidentiality Agreement is incorporated herein by reference in its
entirety as though fully set forth herein. In the event that any provisions of
said Confidentiality Agreement are inconsistent with the provisions of this
Agreement, the provisions of said Confidentiality Agreement shall prevail.

2

--------------------------------------------------------------------------------



          8.  Non-solicitation

          The Employee acknowledges that during the Employee's employment with
the Employer, at the expense of the Employer, the Employee has been and will be
specially trained in the business of the Employer, has established and will
continue to establish favorable relations with the customers, clients,
correspondents, brokers, agents and accounts of the Employer, and will have
access to Confidential Information. Therefore, in consideration of the
compensation payable to the Employee under this Agreement, and to protect the
interests of the Employer, Gold Banc and its subsidiaries, and the Confidential
Information, the Employee agrees that during the term of this Agreement and for
a period of twelve (12) months after termination of this Agreement, the Employee
will not, directly or indirectly:

          (a) solicit customers of Employer or employees of Employer (in either
case, "Solicitee(s)") for such Solicitee's financial services business. As used
herein, the term financial services business shall mean and include any and all
customer relationships Gold Banc or any subsidiary, direct or indirect,
including Employer, has with said Solicitee;

          (b) divert or attempt to divert any current customers, clients,
depositors, borrowers, or accounts of the Employer, Gold Bane or any subsidiary
of Gold Banc (whether or not such persons have done business with the Employer,
Gold Banc or any subsidiary of Gold Banc once or more than once); or

          (c) entice, induce or in any manner influence any person who is, or
who becomes, in the employ or service of the Employer, Gold Banc or any
subsidiary of Gold Banc to leave such employ or service for the purpose of
engaging in a business which is in competition in any manner with the business
engaged in by the Employer, Gold Banc or any subsidiary of Gold Banc.

          9.  Specific Performance. Recognizing that irreparable damage will
result to the Employer in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by the Employee contained in this
Agreement, and that the Employer's remedies at law for any such breach or
threatened breach will be inadequate, the Employer and its successors and
assigns, in addition to such other remedies which may be available to them,
shall be entitled to an injunction to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining the Employee, and each every person acting in concert or
participation with him, from the continuation of such breach and, in addition
thereto, the Employee shall pay to the Employer all ascertainable damages,
including costs and reasonable attorneys' fees, sustained by the Employer by
reason of the breach or threatened breach of said covenants and assurances. The
obligations of the Employee and the rights of the Employer under this Agreement
shall survive the termination of this Agreement. The covenants and obligations
of the Employee set forth in this Agreement are in addition to and not in lieu
of or exclusive of any other obligations and duties of the Employee to the
Employer, whether express or implied in fact or in law.

          10. Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against the Employee,

3

--------------------------------------------------------------------------------



the provisions hereof shall be rendered void only to the extent that such
judicial determination finds such provisions unenforceable, and such
unenforceable provisions shall automatically be reconstituted and become a part
of this Agreement, effective as of the date first written above, to the maximum
extent in favor of the Employer that is lawfully enforceable. A judicial
determination that any provision of this Agreement is unenforceable shall in no
instance render the entire Agreement unenforceable, but rather the Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

          11. No Conflicts. The Employee represents and warrants to the Employer
that neither the execution or delivery of this Agreement, or the performance of
the Employee's obligations hereunder will conflict with, or result in a breach
of, any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which the Employee is
a party or under which the Employee is bound, including without limitation, the
breach by the Employee of a fiduciary duty to any former employers.

          12. Amendment. This Agreement may be amended only in writing signed by
both parties hereto.

          13. Governing Law. The terms of this Agreement shall be governed by
and interpreted in accordance with the laws of the State of Florida.

          14. Notices. Any notices required or permitted hereunder must be in
writing and shall be deemed given on the date they are hand delivered or, if
mailed, one day after the date they are deposited in the United States mails,
postage prepaid, certified or registered mail, return receipt requested, and
addressed as follows:

If to Employee: Jerry L. Neff
9629 18th Avenue Circle NW
Bradenton, Florida 34209     If to Employer: Gold Bank
4502 Cortez Road West
Bradenton, Florida 34210
Attn: Mr. Gary Russ

or to any other address as either party may provide to the other in writing.

          15. Legal Fees. If any action or proceeding or arbitration is brought
for the enforcement or interpretation of this Agreement or because of an alleged
dispute, breach or default in connection with this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys' fees and all
other costs and expenses incurred in such action or proceeding, in addition to
any other relief to which it may be entitled.

4

--------------------------------------------------------------------------------



          The parties hereto set their hands as of the day and year first above
written.

GOLD BANK

By: ________________________________
       Name:
       Title:

EMPLOYEE

___________________________________
Jerry L. Neff
President & CEO

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------